Title: From James Madison to Henry Dearborn, 7 May 1810
From: Madison, James
To: Dearborn, Henry



[…]
May 7. 1810
I have recd. your favor of the 30th. Ult: accompanied by the Discourse of one of your D. D’s. This is the most signal instance I have seen, of a prostitution of the sacred functions. If such be the religion, morality, & citizenship of the federal clergy & colleges, it is not to be wondered that the pious & patriotic people of N. England are forsaking such guides, and rallying to the Republican Standard. We remain without authentic information either from London or Paris. The return of the Public Vessel daily looked for will probably relieve us from the suspense; altho it is possible that as in the case of preceding expectations, we may find a continuance only of disappointments. Mrs. M. offers her affectionate respects to Mrs. Dearborn. Be pleased to tender mine also, & to be assured yourself of my great esteem & friendly regards
